Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 1/4/2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 1/4/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “the sleeve comprising: one or more sealing features configured to mechanically couple to the cable channel and create a fluidic seal between two sides of the sleeve when the sleeve is present in the cable channel”, in conjunction with the remaining elements.
Dependent claims 2-7 are allowable by virtue of their dependency from claim 1.
In regards to Claim 8, no prior art fairly suggests or discloses “ one or more sealing features configured to mechanically couple to the cable channel and create a fluidic seal between two sides of the sleeve when the sleeve is present in the cable channel” in conjunction with the remaining elements.
Dependent claims 9-14 are allowable by virtue of their dependency from claim 8.
In regards to Claim 15, no prior art fairly suggests or discloses “ one or more sealing features configured to mechanically couple to the cable channel and create a fluidic seal between two sides of the sleeve when the sleeve is present in the cable channel” in conjunction with the remaining elements.
Dependent claims 16-21 are allowable by virtue of their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (U.S 2018/0343765 A1) – Discloses a chassis having a cable channel, wherein a sleeve is placed within the cable channel to minimize airflow and seal against cables within said channel, but fails to disclose one or more sealing features configured to mechanically couple to the cable channel and create a fluidic seal between two sides of the sleeve when the sleeve is present in the cable channel; a cable passage opening for passage of a cable; and an obstruction configured to create a seal at the cable passage opening in the absence of the cable from the cable passage opening, such seal restricting airflow through the cable passage opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835